UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                          No. 20-1430


In re: D.C. DIAMOND CORPORATION,

                        Debtor.

---------------------------------

TOMISLAV MILIC,

                        Creditor - Appellant,

                v.

KEVIN R. MCCARTHY, Trustee,

                        Trustee - Appellee,

                and

HJE GROUP, L.C.,

                        Creditor - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Liam O’Grady, Senior District Judge. (1:19-cv-00463-LO-MSN)


Submitted: August 20, 2020                                 Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Tomislav Milic, Appellant Pro Se. Kevin R. McCarthy, MCCARTHY & WHITE, PLLC,
Vienna, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tomislav Milic appeals from the district court’s order affirming the bankruptcy

court’s order denying his motion and amended motion to reconsider an order approving

the sale of real property. We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Milic v. HJE Group,

LC, No. 1:19-cv-00463-LO-MSN (E.D. Va. Mar. 16, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            3